DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claims 1, 7, and 12, claims 1, 7, and 12 recite “at least one rope characteristic interaction” render the claim indefinite because it is not clear what exactly constitute “at least one rope characteristic interaction”. Does “at least one rope characteristic interaction” between at least two of the identified rope characteristics corresponds to general health/condition of rope between at least two of the identified rope characteristics? Does “at least one rope characteristic interaction” between at least two of the identified rope characteristics corresponds to strength/remaining life of rope between at least two of the identified rope characteristics? Para. 0030 of the instant specification states: lack of visual cue can lead to ropes which otherwise appear to have little visible damage exhibiting greatly diminished health due to interactions between the creep or fatigue damage and other damage modes that do have visual cues. However, it does not clearly describe what exactly constitute “at least one rope characteristic interaction” between at least two of the identified rope characteristics. Hence, it is unclear.

Claims 2-6, 8-11, and 13-16 are rejected because they are dependent on the rejected claims 1, 7, and 12 respectively as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Subject matter of “determining an expected life of the rope construction type” (as recited in claims 1 and 12) were not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Para. 0038 of the instant specification states that the expected life may be determined by means such as testing and/or based on modeling of the rope construction type. However, para. 0038 of the instant specification does not provide adequate written description support for: the expected life may be determined by means such as testing and/or based on modeling of the rope construction type. There are no universal equation or formula or testing and/or modeling of rope construction type provided to determine the expected life of the rope construction type.

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application does not provide adequate written description support for limitations “determining an expected life of the rope construction type”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-6 and 13-16 are rejected because they are dependent on the rejected claims 1, and 12 respectively as set forth above.
Claims 1-16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Subject matter of “calculates an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor” (as recited in claims 1, 7, and 12) were not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

 Para. 0043-0044 and fig.3 of the instant specification states that the system or method of the present invention is initialized and may be used to calculate an adjusted expected life for a particular piece of rope under test as shown in FIG. 3. However, para. 0043-0044 and fig.3 of the instant specification does not provide adequate written description support for: calculates an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor. There are no universal equation or formula or testing and/or modeling of rope construction type provided to calculate an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor.

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application does not provide adequate written description support for limitations “calculates an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-6, 8-11, and 13-16 are rejected because they are dependent on the rejected claims 1, 7, and 12 respectively as set forth above. 

Claims 5-6, 10-11, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Subject matter of “calculating/calculates the adjusted remaining life of each of the plurality of sections of the rope under test” and “calculating/calculates a total expected remaining life based on the adjusted remaining life of each of the plurality of sections of the rope under test” (as recited in claims 5-6, 10-11, and 15-16) were not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Para. 0050 of the instant specification states that a total adjusted remaining life of the rope under test is determined based on the adjusted remaining life of each of the plurality of sections. However, para. 0050 of the instant specification does not provide adequate written description support for: a total adjusted remaining life of the rope under test is determined based on the adjusted remaining life of each of the plurality of sections. There are no universal equation or formula or testing and/or modeling of rope construction type provided to calculate the adjusted remaining life of each of the plurality of sections of the rope under test and to calculate a total expected remaining life based on the adjusted remaining life of each of the plurality of sections of the rope under test.

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application does not provide adequate written description support for limitations “calculating/calculates the adjusted remaining life of each of the plurality of sections of the rope under test” and “calculating/calculates a total expected remaining life based on the adjusted remaining life of each of the plurality of sections of the rope under test”, which consequently raise doubt as to possession of the claimed invention at the time of filling.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.

As to claims 1-6:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-6 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 1 recites “identifying a rope construction type; determining an expected life of the rope construction type; identifying at least two characteristics of the rope construction type; storing a characteristic adjustment factor for at least one of the at least two characteristics; identifying at least one rope characteristic interaction between at least two of the identified rope characteristics; storing an interaction adjustment factor for the at least one identified rope characteristic interaction; and calculating an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor”, which is directed to the abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 2-6 depend on claim 1. Claims 2-6, each recite at least all of the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 2-6 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional information about the abstract data generating and/or collecting step.
Applicant should note, with respect to the limitations regarding the data recited in claims 1-6, that because the method merely recites “collecting data associated with rope characteristics of a fiber rope” and “generating at least one characteristic adjustment amount based on the at least one characteristic adjustment factor; generating at least one interaction adjustment amount based on the at least one interaction adjustment factor” and not any particular structure or steps for generating and obtaining the received/collected information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of generating and collecting.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 1-6, as discussed with respect to Step 2A Prong Two, the same analysis applies in Step 2B, i.e., insignificant extra-solution activities of data generating and/or gathering and/or collecting cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims 1-6 do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claims. For these reasons, there are no inventive concepts in claims 1-6, and claims 1-6 are therefore ineligible as being directed to judicial exceptions of abstract ideas.



As to claims 7-11:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 7-11 are directed to a system.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 7 recites “stores a rope construction type, an expected life of the rope construction type, at least two characteristics of the rope construction type, and at least one characteristic adjustment factor for at least one of the at least two characteristics, at least one rope characteristic interaction between at least two of the identified rope characteristics, and an interaction adjustment factor for the at least one identified rope characteristic interaction; and calculates an adjusted remaining life based the expected life, the at least one characteristic adjustment factor, and the at least one interaction adjustment factor”, which is directed to the abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 7 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 8-11 depend on claim 7. Claims 8-11, each recite at least all of the judicial exceptions of claim 7, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 8-11 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional information about the abstract data generating and/or collecting step.
Applicant should note, with respect to the limitations regarding the data recited in claims 7-11, that because the method merely recites “collecting data associated with fiber rope” and “generates at least one characteristic adjustment amount based on the at least one characteristic adjustment factor; generates at least one interaction adjustment amount based on the at least one interaction adjustment factor” and not any particular structure or steps for generating and obtaining the received/collected information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of generating and collecting.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 7-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.

Claims 7-11 recite “a controller system; a data collection system; a memory system; and a reporting system”, which represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 7-11 are directed to the judicial exceptions.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 7-11, as discussed with respect to Step 2A Prong Two, the additional element of “a controller system; a data collection system; a memory system; and a reporting system” amounting to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data generating and/or gathering and/or collecting cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional element of “a controller system; a data collection system; a memory system; and a reporting system” amounting to no more than mere instructions to apply the exception using a generic computer component. This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 7-11, and claims 7-11 are therefore ineligible as being directed to judicial exceptions of abstract ideas.


As to claims 12-16:
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 12-16 are directed to a method.

Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
 
Claim 12 recites “identifying a rope construction type; determining an expected life of the rope construction type; identifying at least two characteristics of the rope construction type; storing a characteristic adjustment factor for at least one of the at least two characteristics; identifying at least one rope characteristic interaction between at least two - 20 -Attorney's Ref. No. P220010 of the identified rope characteristics; storing an interaction adjustment factor for the at least one identified rope characteristic interaction; and calculating the adjusted remaining life further based on the at least one characteristic adjustment amount and the at least one interaction adjustment amount”, which is directed to the abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 13-16 depend on claim 12. Claims 13-16, each recite at least all of the judicial exceptions of claim 12, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 12-16 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional information about the abstract data generating and/or collecting step.
Applicant should note, with respect to the limitations regarding the data recited in claims 12-16, that because the method merely recites “collecting data associated with rope characteristics of a fiber rope” and “generating at least one characteristic adjustment amount based on the at least one characteristic adjustment factor; generating at least one interaction adjustment amount based on the at least one interaction adjustment factor” and not any particular structure or steps for generating and obtaining the received/collected information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the data to be anything other than part of the abstract step of generating and collecting.

Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.

Claims 12-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula/concept something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.

Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Regarding claims 12-16, as discussed with respect to Step 2A Prong Two, the same analysis applies in Step 2B, i.e., insignificant extra-solution activities of data generating and/or  gathering and/or collecting cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claims 12-16 do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claims. For these reasons, there are no inventive concepts in claims 12-16, and claims 12-16 are therefore ineligible as being directed to judicial exceptions of abstract ideas. 









Conclusion
Due to 112 issues, a rejection for claims 1-16 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review US 20160161541, which discloses an apparatus and method for diagnosing the state of a power cable and measuring the remaining life thereof using VLF TD measurement data, and for determining a replacement time of a power cable using a 3D matrix exhibiting reproducibility of diagnosis of the state of the power cable. The apparatus and method for diagnosing the state of a power cable and measuring the remaining life thereof according to the present invention includes a Weibull modeling unit, a distance limiting unit, a data type classifying unit, a quantity representing unit, a normalization unit, a 3D constructing unit, a risk level calculating unit, and a remaining life measuring unit (abstract).

Applicant is invited to review US 20170089817, which discloses a method for non-destructively estimating a current physical condition of a cordage product in-service is described. The method involves obtaining sensor data associated with the cordage product while in-service handling a load. The sensor data includes any combination of cordage product elongation data, applied load data, and diametric data. The method further includes determining an axial stiffness value associated with the cordage product based on the sensor data and estimating a health state of the cordage product based on the determined axial stiffness value. The estimated health state is indicative of the current physical condition of the cordage product (abstract).

Applicant is invited to review US 20150225894, which discloses methods for non-destructive testing of synthetic ropes is described, where the rope in use is subjected to X-ray, terahertz, permanent magnetic field or electromagnetic analysis to determine a pattern, the results of the analysis are compared with a standard pattern determined by the analysis, and the results of the comparison are used in determining whether the rope is fit for use; where the rope comprises at least two types of fibers, the first fiber type has a density which differs from the density of the second fiber type and the second fiber type is of the same polymer material as the first fiber type, but provided with a high-density or low-density material. Ropes suitable for use in this method are also described (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861